DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-8, 12-13, 15-16 and 18 are pending, claims 2-3, 9-11, 14 and 17 are canceled.
Proper Markings
Claim amendment filed on 10/03/2022, where claims 1, 5 and 8 are identified as (Currently Amended) are not presented with proper markings as required by MPEP section 714.
714    Amendments, Applicant’s Action - C.    Amendments to the Claims 
(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 8 recites the limitation "the terminal devices" in claims 1, 5 and 8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 4, 6-7 and 12-13, 15-16 and 18 are also rejected as they are dependent claims of rejected independent claims 1, 5 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 12-13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 20190132764 A1, hereinafter Nam, with priority US Provisional application# 62/579,096 filed on 2017-10-30, hereinafter Nam’096 in view of Xie et al. US 20200100300 A1, hereinafter Xie with Priority to CN201710687924.7 filed on 2017-08-11.
Regarding claim 1, Nam teaches a method for contention-based random access (Nam: [0007-0011 & 0052] and Fig. 4 120 UE), comprising:
sending, by a terminal device, a first preamble to a network device on a first uplink carrier or a second uplink carrier (Nam: para. [0008-0009] transmitting a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC and receiving a response to the RA preamble. Para. [0068 & 0082] and FIG. 8, enable RACH procedures in systems that allow a RACH transmission on either a (primary) UL CC or an SUL CC; Nam’096: para. [0066 & 0075]), 
receiving, by the terminal device, a media access control (MAC) protocol data unit (PDU) sent by the network device, wherein the MAC PDU comprises a first MAC random access response (RAR) corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]),
wherein a first random access radio network temporary identifier (RA-RNTI) corresponding to a first physical random access channel (PRACH) resource on the first uplink carrier (Nam: para. [0087] PRACH for the UL CC and Fig. 9 904 UL resources; Nam’096: para. [0075]) has no intersection with an second RA-RNTI corresponding to a second PRACH resource on the second uplink carrier (Nam: para. [0068-0074] Fig. 9 910 SUL resources. Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0067 & 0077-0078] and Fig. 9), 
such that the terminal device is capable of distinguishing the first uplink carrier and the second unlink carrier upon receiving the first MAC RAR (Nam: Para. [0074] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble. para. [0085-0092 & 0082-0084] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; RA-RNTIUL and RA-RNTISUL; Nam’096: para. [0072 & 0077]), and 
wherein the MAC PDU comprises indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]), and 
wherein the MAC PDU comprises a MAC header (Nam: para. [0077] MAC PDU includes a MAC header 1002 of Fig. 10. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 in para. [0093-0095]; Nam’096: Fig. 10 and para. [0074-0076]), and
the MAC header comprises a random access preamble identifier (RAPID) subheader carrying the indication information (Nam: para. [0077-0080] and Fig. 10 where MAC head comprises RAR subheader 1010. For example, para. [0093] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID); Nam’096: para. [0073-0075 & 0078-79])
wherein the terminal devices receives the same MAC PDU with different preamble indexes (Nam: para. [0076 & 0074-0075] The same RA-RNTI can be used to address multiple UEs when the multiple UEs use the same PRACH time and frequency resources, but different RA preambles. In this case, the MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader); and
determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]) based on the indication information (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]).
It is noted that Nam or Nam’096 does not explicitly disclose: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier.
However, Xie from the same or similar fields of endeavor teaches the use of: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier (Xie: para. [0067-0068 & 0045] these random access resources may be allocated to an uplink carrier on a frequency band whose frequency is 3.5 GHz and an uplink carrier of a frequency band whose frequency is 1.8 GHz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xie in the method of Nam. One of ordinary skill in the art would be motivated to do so for an uplink carrier of the NR system may be additionally deployed on an uplink frequency band of the LTE system, namely, the uplink frequency band whose frequency is 1.8 GHz, so as to enhance the coverage area of the terminal device in the NR system in the uplink direction (Xie: para. [0004]).

Regarding claim 4, Nam and Xie teach the method of claim 1, wherein the MAC header comprises a backoff indicator (BI) subheader (Nam: para. [0083] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader; Nam’096: Fig. 10 and para. [0074-0076]).

Regarding claim 5, Nam a network device (Nam: [0007-0011 & 0052] and Fig. 4 110 BS), comprising:
a transceiver (Nam: Fig. 4 antennas 434 of BS 110 and para. [0052 & 0054]; Nam’096: para. [0050 & 0052]), configured to receive a first preamble sent by a terminal device on a first uplink carrier or a second uplink carrier (Nam: para. [0008-0009] transmitting a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC and receiving a response to the RA preamble. Para. [0068 & 0082] and FIG. 8, enable RACH procedures in systems that allow a RACH transmission on either a (primary) UL CC or an SUL CC; Nam’096: para. [0066 & 0075]), 
to send a media access control (MAC) protocol data unit (PDU) to the terminal device, wherein the MAC PDU comprises a first MAC random access response (RAR) corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]),
wherein a first random access radio network temporary identifier (RA-RNTI) corresponding to a first physical random access channel (PRACH) resource on the first uplink carrier (Nam: para. [0087] PRACH for the UL CC and Fig. 9 904 UL resources; Nam’096: para. [0075]) no intersection with an second RA-RNTI corresponding to a second PRACH resource on the second uplink carrier (Nam: para. [0068-0074] Fig. 9 910 SUL resources. Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0067 & 0077-0078] and Fig. 9), 
such that the terminal device is capable of distinguishing the first uplink carrier and the second unlink carrier upon receiving the first MAC RAR (Nam: Para. [0074] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble. para. [0085-0092 & 0082-0084] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; RA-RNTIUL and RA-RNTISUL; Nam’096: para. [0072 & 0077]), and 
wherein the MAC PDU comprises indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]), and 
wherein the MAC PDU comprises a MAC header (Nam: para. [0077] MAC PDU includes a MAC header 1002 of Fig. 10. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 in para. [0093-0095]; Nam’096: Fig. 10 and para. [0074-0076]), and
the MAC header comprises a random access preamble identifier (RAPID) subheader carrying the indication information (Nam: para. [0077-0080] and Fig. 10 where MAC head comprises RAR subheader 1010. For example, para. [0093] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID); Nam’096: para. [0073-0075 & 0078-79])
wherein the terminal devices receives the same MAC PDU with different preamble indexes (Nam: para. [0076 & 0074-0075] The same RA-RNTI can be used to address multiple UEs when the multiple UEs use the same PRACH time and frequency resources, but different RA preambles. In this case, the MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader); and
determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]) based on the indication information
(Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]).
It is noted that Nam or Nam’096 does not explicitly disclose: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier.
However, Xie from the same or similar fields of endeavor teaches the use of: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier (Xie: para. [0067-0068 & 0045] these random access resources may be allocated to an uplink carrier on a frequency band whose frequency is 3.5 GHz and an uplink carrier of a frequency band whose frequency is 1.8 GHz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xie in the method of Nam. One of ordinary skill in the art would be motivated to do so for an uplink carrier of the NR system may be additionally deployed on an uplink frequency band of the LTE system, namely, the uplink frequency band whose frequency is 1.8 GHz, so as to enhance the coverage area of the terminal device in the NR system in the uplink direction (Xie: para. [0004]).

Regarding claim 6, Nam and Xie teach the network device of claim 5, wherein an index number of a preamble transmittable on the first uplink carrier and an index number of a preamble transmittable on the second uplink carrier have no intersection (Nam: Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0077-0078]).

Regarding claim 7, Nam and Xie teach the network device of claim 6, wherein the index number of the preamble transmittable on the first uplink carrier and the index number of the preamble transmittable on the second uplink carrier (Nam: Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0077-0078]) are configured in a system broadcast (Nam: [0074] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble, and para. [0070] UE initial access may be based on RACH configuration for an SUL carrier. The RACH configuration for the SUL carrier may be broadcast; Nam’096: para. [0068 & 0072]).

Regarding claims 8 and 15, Nam a terminal device (Nam: [0007-0011 & 0052] and Fig. 4 120 UE), comprising: a transceiver (Nam: Fig. 4 antennas 452 of UE 120 and para. [0052 & 0055]; Nam’096: para. [0050 & 0053]) and Nam and Xie disclose all the limitations as discussed in the rejection of claims 1 and 4, therefore apparatus claims 8 and 15 are rejected using the same rationales.

Regarding claim 12, Nam and Xie teach the method of claim 8, wherein the MAC PDU comprises a MAC header carrying the indication information (Nam: Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]). 

Regarding claim 13, Nam and Xie teach the method of claim 12, wherein the MAC header comprises a backoff indicator (BI) subheader carrying the indication information (Nam: para. [0083] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader. [0084] and FIG. 11 BI subheader 1100 with a carrier indication, e.g. BI subheader may include a 1-bit carrier indicator (CI) field 1102; Nam’096: Fig. 10 and para. [0074-0076]). 

Regarding claim 16, Nam and Xie teach the terminal device of claim 15, wherein the BI subheader (Nam: Fig. 10 BI subheader 1030) comprises a first BI and/or a second BI; the first BI is used for indicating waiting time before the terminal device re-sends a preamble on the first uplink carrier, and the second BI is used for indicating waiting time before the terminal device re-sends a preamble on the second uplink carrier (Nam: para. [0083] provide for disambiguation for a backoff indicator (BI). The load conditions on UL and SUL can be different, for example, one of them can be overloaded while the other is lightly loaded. Therefore, when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader. A reserved field in the current BI subheader can be used for the carrier indicator field in a BI subheader. Para. [0077] The BI field indicates an overload condition in the cell and re-sets backoff time for contention resolution when received by a UE performing a contention-based RA procedure; Nam’096: para. [0074-0076]).

Regarding claim 18, Nam and Xie teach the terminal device of claim 11, wherein the terminal device further comprises a processor, configured to: determine whether the first MAC RAR is a MAC RAR of the terminal device according to the indication information (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]); and perform a random access according to the first MAC RAR when the first MAC RAR is the MAC RAR of the terminal device (Nam: para. [0074-0077] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR 1000 of Fig. 10 for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0077] BI field indicates an overload condition in the cell and re-sets backoff time for contention resolution when received by a UE performing a contention-based RA procedure. In para. [0084] and FIG. 11 illustrates an example BI subheader 1100 with a carrier indication, for example BI subheader may include a 1-bit carrier indicator (CI) field 1102; Nam’096: para. [0072-0075]).

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 5 and 8 (pages 7-8), applicant submits
Although Nam appears to teach that its CRC (cyclic redundancy check) of its PDCCH for scheduling its PDSCH carrying its RAR is scrambled by an identifier (RA-RNTI), and that-7- 157632678.1identifier identifies which resource was utilized by the terminal device to transmit the random- access preamble, Nam nevertheless fails to expressly disclose or suggest that its terminal device receives the same MAC PDU with different preamble indexes, as recited in amended claims. Therefore, Nam fails to disclose or suggest "wherein a first random access radio network temporary identifier (RA-RNTI) corresponding to a first physical random access channel (PRACH) resource on the first uplink carrier has no intersection with a second RA-RNTI corresponding to a second PRACH resource on the second uplink carrier, such that the terminal device is capable of distinguishing the first uplink carrier and the second unlink carrier upon receiving the first MAC RAR, and wherein the MAC PDU comprises indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble, and the MAC PDU comprises a MAC header, and the MAC header comprises a random access preamble identifier, RAPID, subheader carrying the indication information, wherein the terminal devices receives the same MAC PDU with different preamble indexes" recited in claim 1. Independent claims 5 and 8 recite feature similar to those of claim 1 discussed above. 


However, Nam in para. [0076 & 0074-0075] teaches same RA-RNTI can be used to address multiple UEs when the multiple UEs use the same PRACH time and frequency resources, but different RA preambles. In this case, the MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Therefore, Nam teaches the claimed limitation and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892:
Jung et al. US 10736147 B2 Fig. 6-7 and teaches ul_carrier_id can be 0 for a normal carrier and 1 for a Supplemental Uplink (SUL) carrier. The values X and Y can be specified in Technical Specification (TS) 38.213.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468